Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments and amendments directed towards claim 2 being incorporated and bolstered with additional subject matter required an updated search and consideration. The below prior art rejections are provided as necessitated by amendment. 
Examiner notes that Applicant agreed with Examiner’s 112(f) claim interpretation as applied below to claims 6 and 10 in the Response (pg. 8), but also requested withdrawal of the 112(f) citation. Examiner has maintained the claim interpretation as claims 6 and 10 remain unamended and thus, still invoke 35 U.S.C. 112(f). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A first speed adjuster in claim 6. When looking to the specification, the first speed adjuster is described to be a gear reducer; please see [0018]. This is to be the structure required for the claims, or equivalents thereof.
A second speed adjuster in claim 10. When looking to the specification, the second speed adjuster is described to be a gear reducer; please see [0022]. This is to be the structure required for the claims, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2346861) in view of Tanaka (US 7371158), and in further view of Podnik (GB 2208069A).
Regarding claim 1, Montgomery discloses a system for polishing an internal surface of a workpiece formed to be a generally cylindrical shell having a shape of a generally hollow cylinder (mold 10; see page 1, right column, lines 35-38; page 1 , left column, lines 40-46), the system comprising a grinding machine comprising:
an arm (wherein an arm element comprises shaft 26 inside tubular support 28) coupled with a grinding wheel (grinding wheel 25) at one end portion, the grinding wheel including a grinding media for grinding the internal surface of the workpiece (wherein the grinding wheel 25 is provided to remove thickness from the internal surface of a port of a cylindrical mold, see Figure 2a and page 1, left column, lines 40-46; see also Figures 8 and 9), the arm extending along its longitudinal axis that is in parallel with a cylindrical axis of the workpiece mounted on the grinding machine (please refer to Figures 2 and 2a, wherein shaft 26 and cylinder 10 have parallel longitudinal axes);
an arm rotation drive block comprising a first motor (motor 42) and coupled with the arm at the other end portion opposite to the one end portion with which the grinding wheel is coupled (see Figures 2 and 2a), to drive rotation of the arm around its longitudinal axis (wherein motor 42 is provided in order to drive shaft with rotary motion, see page 2, left column, lines 44-54);
an arm movement drive block comprising:
an arm support for supporting and carrying the arm (page 2, left Column, lines 15-35; wherein the shaft 26 within tubular support 28 is supported, wherein pedestals 32 serve as a support for the grinder shaft) ;
a second motor, a linear actuator and a slide (carriage 29) configured for the arm support to engage with and slide along to move the arm longitudinally (page 2, right column, lines 56-73; page 2, left column, lines 55-75 disclose that piston 48 within cylinder 49 may be operated by a suitable motor fluid suppled under pressure through a supply pipe 50 which connects to four way valve 51; see also page 2, right column, lines 32-69 disclosing that linear movement of the grinder is controlled by the valve arrangement, wherein the mechanism for operating the needle valve comprises a pulley system 57/58/59 secured on stub shaft 61, wherein the stub shaft 61 supports gear 63 to mesh with pinion 64, see also Figure 5; wherein the movement of carriage is operated through the valve actuating mechanism); and
a jack to adjust a height of the arm support to adjust a vertical position of the arm (wherein the vertical position of the grinding wheel 25 is adjusted by the handles 37, see page 2, right column, lines 16-21); and
a roller system comprising:
one or more rollers (see rollers 12, Figure 2a) for rotating the workpiece around its cylindrical axis via friction between the one or more rollers and an external surface of the workpiece (see page 1, right column, lines 40-51);
a third motor (motor 24, see Figure 2a) to drive rotation of the one or more rollers around their respective axes (see page 1, right column, line 52-page 2, left column, line 8); and
bring the one or more rollers in contact with the external surface of the workpiece (wherein page 3, left column, lines 32-60 disclose that there is piston rod 89 which is connected to fluid operated piston in a cylinder 90, whereby the vertical position of the workpiece relative to the rollers 12 is altered variable using this mechanism);
wherein a grinding operation is carried out by moving the grinding wheel forward at a predetermined speed by longitudinally moving the arm (wherein horizontal movement of the grinder is done in a controlled and determined manner, see page 3, left column, lines 69-75; see also page 2, right column, lines 1-8 and 25-32 and 56-75), while both the grinding wheel and the workpiece are rotating and the grinding media is in contact with the internal surface of the workpiece (wherein 
wherein the arm comprises a main shaft (26), wherein the main shaft is fixed with the arm support (wherein inner shaft 26 is supported within outer shaft 28, whereby the pedestals 32 may be used to support the arm).
Montgomery further discloses that rollers (12) contact the workpiece via adjustment of the workpiece with fluid operated piston rods (89) and cylinders (90), see at least: page 3, left column, lines 32-60 disclosing that there is piston rod 89 which is connected to fluid operated piston in a cylinder 90, whereby the vertical position of the workpiece relative to the rollers 12 is altered variable using this mechanism. However, Montgomery does not explicitly teach that the rollers themselves are adjusted via pneumatic cylinder(s), i.e. pneumatic cylinder (s) is/are for adjusting a vertical position of the one or more rollers. 
	However, from the same or similar field of endeavor, Tanaka (US 7381158) teaches pneumatic cylinder for adjusting a vertical position of one or more rollers to bring the one or more rollers in contact with the external surface of the workpiece (wherein top rollers 19 are mounted on the output ends of actuators 18, wherein actuators 18 are air-cylinders; wherein the holding rollers 19 are movable between a retracting position and a holding position, in order to grasp a workpiece 2; see at least Column 6, lines 49-65; Figure 3, Figures 7A-C; see also Col. 9, lines 4-7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tanaka ‘158 to incorporate the adjustable rollers into the invention of Montgomery. Both Tanaka ‘158 
However, modified Montgomery does not explicitly teach a universal joint shaft and a head section, the universal joint shaft coupling the main shaft and the head section, and the head section is coupled with the grinding wheel, 
wherein a spring and a linear slide are coupled with the head section, the linear slide being configured to provide the head section with free vertical motion; and 
wherein the head section oscillates vertically based at least on the universal joint shaft, the spring, and the linear slide, allowing the grinding wheel to vertically oscillate to follow up-and-down fluctuations of the internal surface of the workpiece, while the mail shaft is fixed with the arm support.
However, from the same or similar field of endeavor, Podnik teaches a universal joint shaft (pivoting shaft of disk 8 having connection via bolt 502 on collar 510) and a head section (head section of the grinding wheel 8, see Figure 1), the universal joint shaft coupling the main shaft (1) and the head section, and the head section is coupled with the grinding wheel (grinding disc 8; see Figure 1), 
wherein a spring (spring 50; pg. 5, lines 5-8) and a linear slide (sleeve 52 having lever 521 and member 522) are coupled with the head section, the linear slide being configured to provide the head section with free vertical motion (wherein the sleeve 52 fixed on the neck carries a pin 520 which serves as a fulcrum, see page 3, lines 26-page 4, line 3); and 
wherein the head section oscillates vertically based at least on the universal joint shaft, the spring, and the linear slide, allowing the grinding wheel to vertically oscillate to follow up-and-down fluctuations of the internal surface of the workpiece, while the main shaft is fixed with the arm support (wherein the thrust element 5 with sleeve 52, pin 520, shaft of grinding disc 8, spring 50, form a rocking system 01, in the center of gravity T; see page 4, lines 4-11 and 23-26).
	Montgomery seeks to accomplish uniform surface removal (pg. 1, left column, lines 27-28 and 49-53), wherein the invention of Podnik allows for the optimum circular shape to be accomplished in a controlled manner based on a point of equilibrium due to the balance of the rocking system applying consistent thrust (pg. 2, lines 11-17 and pg. 3, line 34-pg. 4, line 3). The adjustment mechanism of Podnik provides a range of degrees which the grinding disk may rock, i.e. accomplishing a smooth tapered bore. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Podnik into the invention of modified Montgomery. One would have been motivated to do so in order to achieve a smooth annular hole in the context of horizontal grinding where the balance of the 
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches wherein the spring is a gas spring (Montgomery: see spring 58 and pressurizing cylinder 57).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches wherein the slide (29) in the arm movement drive block comprises a plurality of longitudinally formed rails, wherein two rails are configured for a bottom portion of the arm support to engage with and slide along, and a third rail is configured for a top portion of the arm support to engage with and slide along for enhancing stability of the main shaft, thereby enhancing precision of the vertical oscillation of the grinding wheel with respect to the fixed main shaft to follow the up-and-down fluctuations of the workpiece (Montgomery: please refer to Figure 1 regarding carriage 29, wherein carriage 29 is run on tracks 31 on the upper edges of the girders 16, see at least page 2, left column, lines 25-41 and 55-65; wherein these tracks 31 are considered two rails, wherein a the shaft 26 is supported along the pedestals 32; see also Figures 6 and 7).
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches wherein the linear actuator in the arm movement drive block is a rack and pinion configured to convert a rotational motion of the pinion into a linear motion of the rack (see Montgomery: page 2, right column, lines 32-69 disclosing that linear movement of the grinder is controlled by the valve arrangement, wherein the mechanism for operating the needle valve comprises a pulley system 57/58/59 secured on stub shaft 61, wherein the stub shaft 61 supports gear 63 to mesh with pinion 64, see also Figure 5; wherein the movement of carriage is operated through the valve actuating mechanism).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches wherein the jack in the arm movement drive block is a hydraulic jack, wherein the vertical position of the arm is adjusted manually by using the hydraulic jack (Montgomery: wherein manual adjustment of the shaft 26 is conducted via handles 37, see page 2, right column, lines 16-21 and left column, lines 34-41, see also Figures 5 and 7; see also page 3, left column, lines 69-75).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches wherein the roller system further comprises a roller support to support and hold the one or more rollers and to slide vertically on vertically formed rails (wherein rollers 12 are secured on axle 13, see page 1, right column, lines 43-55; wherein Tanaka ‘158 also discloses the invention comprises a frame with upper and lower elements, whereby rollers 19 are disposed above the lower frame; please also see output parts 18a), wherein the vertical position of the one or more rollers is adjusted by the pneumatic cylinder disposed above the roller support (wherein the combination of Tanaka into Montgomery discloses this, whereby the actuators 18 of Tanaka ‘158 actuate rollers 19 above the lower frame support, i.e. the axle 13 of Montgomery).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches wherein the roller system further comprises a second speed adjuster coupled between the third motor and the one or more rollers for changing a rotation speed from the third motor to the one or more rollers (Montgomery: wherein the roller units are driven by the electric motor 24, connected via belts 19, pulleys 18, wherein the outer end of the shaft 21 is connected with a gear box 23 containing suitable transmission mechanisms, see Page 1, right column, line 53-page 2, left column, line 8, i.e. gear box 23 controls and transfers rotational energy from the motor 24 to the rollers).
Regarding claim 11, all of the limitations recited in claim 10 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches wherein the roller system further comprises a conveying device including pulleys and belts for conveying rotational energy provided by the third motor to the one or more rollers, the conveying device being coupled between the second speed adjuster and the one or more rollers (Montgomery: wherein the roller units are driven by the electric motor 24, connected via belts 19, pulleys 18, wherein the outer end of the shaft 21 is connected with a gear box 23 containing suitable transmission mechanisms, see Page 1, right column, line 53-page 2, left column, line 8, i.e. gear box 23 controls .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2346861) in view of Tanaka (US 7371158), and Podnik (GB 2208069A), as applied to claim 1 above, and in further view of Harter (US 20080102733).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik However, modified Montgomery does not explicitly teach wherein the grinding machine further comprises a counter-weight adjusting block comprising a plurality of weights and coupled with the arm support with which the main shaft is fixed, wherein a total weight provided by the counter-weight adjusting block is adjustable to enhance stability of the main shaft, thereby enhancing precision of the vertical oscillation of the grinding wheel with respect to the fixed main shaft to follow the up-and-down fluctuations of the workpiece.
However, from the same or similar field of endeavor, Harter teaches a counter-weight adjusting block comprising a plurality of weights and coupled with the arm support with which the main shaft is fixed, wherein a total weight provided by the counter-weight adjusting block is adjustable to enhance stability of the main shaft, thereby enhancing precision of the vertical oscillation of the grinding wheel with respect to the fixed main shaft to follow the up-and-down fluctuations of the workpiece (wherein balancing unit 94 can be adapted adding or removing weight from 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Harter into modified Montgomery. One would be motivated to do so in order to achieve ideal compensation for vibrations during operational use [0057]. In apparatuses where there is are loner movement transmission elements, as is the case in the invention of Montgomery extending into cylinders, it can be prevented that elements become destabilized due to vibrations [0031]. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2346861) in view of Tanaka (US 7371158), and Podnik (GB 2208069A), as applied to claim 1 above, and in further view of Pohlitz (US9022837).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. Modified Montgomery further teaches that shaft (26) is provided with a grooved pulley (39) driven by belts (40) passing around grooved pulley (41) on the shaft of motor (42); motor (42) drives shaft (26), see page 2, left column, lines 42-54. However, Montgomery does not explicitly teach that these structures are able to adjust the rotational speed from motor (42) to the rotating shaft. 
Specifically, modified Montgomery does not explicitly teach wherein the arm rotation drive block further comprises a first speed adjuster coupled between the first motor and the arm for changing a rotation speed from the first motor to the arm. 
a first speed adjuster coupled between the first motor and the arm for changing a rotation speed from the first motor to the arm (wherein the spindle unit 13 has drive motor 15 for rotating spindle unit 17 of the tool 19, see Col. 5, lines 27-35; wherein a multi-stage hand-switched mechanical gear for preadjusting the rotary speed, wherein the servo function of the drive motor serves for fine adjustment of the rotary speed, see Col. 5, lines 52-62).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pohlitz into the invention of modified Montgomery. 
One would be motivated to do so in order to incorporate an adjustment feature to the rotating spindle based on a user desire, whereby the rotary speed can then be fine adjusted (Pohlitz: Col. 5, lines 27-35 and 52-62). This modification would be recognized as using a known technique, i.e. a mechanical gear for adjusting rotary speeds of rotating spindle motors for surface grinding/honing tools, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2346861) in view of Tanaka (US 7371158), and Podnik (GB 2208069A), as applied to claim 1 above, and in further view of Twelves (US 20160339558).
Regarding claim 13, all of the limitations recited in claim 1 are rejected by Montgomery in view of Tanaka ‘158 and Podnik. However, modified Montgomery does a tumbling machine configured to rotate the workpiece including a tumbling detergent and tumbling beads therein around its cylindrical axis for burnishing the pre-ground internal surface of the workpiece.
However, from the same or similar field of endeavor, Twelves teaches a tumbling machine configured to rotate the workpiece including a tumbling detergent and tumbling beads therein around its cylindrical axis for burnishing the pre-ground internal surface of the workpiece (wherein [0005] teaches processing the internal passage of a workpiece; see also [0041] teaching tumbling workpiece fixture, see also [0045] teaching tumbling fixture housing; wherein the abrasive media includes glass beads, see [0032]; wherein [0032], [0058] teach processing media including fluids, i.e. detergent).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus as disclosed by Lehmann into the system of modified Montgomery. One would be motivated to do so in order to prove a reliable a uniform application throughout the interior of a workpiece [0002]. This improved surface finish can help avoid premature cracking and part failure in workpieces [0003]. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner notes that there are withdrawn claims provided herein; if Applicant wishes to rejoin the claims, amendments to the withdrawn claims must be congruent and/or reflective of the allowable subject matter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAKENA S MARKMAN/Examiner, Art Unit 3723